DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' Amendment/Remark filed on September 13, 2022.  Claims 1, 3, 5 and 8 have been amended; claim 9 has been added.  Claims 1-9 are still pending.

Response to Arguments
Applicant’s arguments, see Amendment/Remark, filed September 13, 2022, with respect to the rejection of claims 1 and 8 under U.S.C 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  HSIEH et al. (US 20180330818 A1) and Rothberg et al (US 20170360412 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH et al. (US 20180330818 A1, hereinafter HSIEH) in view of Rothberg et al (US 20170360412 A1, hereinafter Rothberg).
Regarding claim 1.  HSIEH discloses a selection support system comprising one or more hardware processors that include a hardware processor (HSIEH, see par. [0019] The list of the plurality of configuration information comprises a plurality of scan protocols, each of the plurality of scan protocols comprising a plurality of configuration parameters, and wherein the at least one processor is further configured to execute the instructions to display, on the display, first configuration parameters included in a first scan protocol corresponding to the first configuration information) which: 
obtains biological information of a subject, the biological information including a medical image (HSIEH, see at least par 0231] The image obtainer 1120 (e.g., an ultrasound probe, a transducer, a probe, a camera, a medical imaging component, a scanning component, and/or the like) may obtain a medical image of an object. For example, the image obtainer 1120 may transmit an ultrasound signal from a body surface of the object toward a predetermined part in the body, and may obtain an ultrasound image of the object using information of the ultrasound signal (e.g., an echo signal) reflected from tissue in the body. Alternatively, the image obtainer 1120 may express the strength of an MR signal versus an RF signal generated in a magnetic field having a specific intensity in a brightness contrast and obtain an image (e.g., an MR image) of a tomography part of the object. Alternatively, the image obtainer 1120 may obtain a CT image or an X-ray image by irradiating X-rays onto the object);
layers and accumulates, in an accumulator (HSIEH, see FIG. 17, “Electronic Device 1000), input operation information about an input operation performed on the obtained medical image by a user (HSIEH,  see FIGs. 15-17 and at least pars. [0324-0335] and [0364] A user (e.g., a radiologist) of the electronic device 1000 may check the recommended configuration information 2120 and the expected second dose corresponding to the recommended configuration information 2120, and touch a button (e.g., an update button) 2140 for changing the current configuration information 2110 to the recommended configuration information 2120. When receiving an input that touches the button 2140, the electronic device 1000 may transmit a control command to the X-ray device to change the current configuration information 2110 to the recommended configuration information 2120. The X-ray device may change the current configuration information 2110 to the recommended configuration information 2120 according to the control command and proceed with image scanning on the current examinee according to the recommended configuration information 2120); and 
in response to obtaining new biological information including a new medical image, according to the input operation information accumulated in the accumulator (HSIEH, see par. [0411] For example, the electronic device 1000 may input weight information (e.g., 80 kg) of the examinee, gender information (e.g., male) of the examinee, a test part (abdomen) of the examinee, and an identification code of the ultrasonic device to the recommendation model 1300. In this case, the recommendation model 1300 may obtain a plurality of configuration information used to scan an abdomen and obtain an ultrasound image of a male having a weight of 80 kg by using the MI (or the TI) and an image quality as a reference 2903. The obtained plurality of configuration information may include configuration parameters that provide an image quality above a predetermined level. Also, the obtained plurality of configuration information may include configuration parameters having an expected MI or TI of a critical range.), generates recommendation information (HSIEH, see par. [0256], According to an embodiment, the medical information management server 300 may provide a recommendation model for recommending configuration information for each product model of the X-ray device. According to an embodiment, the medical information management server 300 may generate a different recommendation model for each product model, or may generate one recommendation model for providing different recommendation information for each product model.) that includes 
identification information identifying an application for processing the new medical image (HSIEH, see par, [0403] The ultrasound device raises a transmission voltage of an ultrasound signal output from a pulser to diagnose an object more precisely. As the transmission voltage increases, the sensitivity of an image improves, whereas the MI, the TI, or an acoustic pressure (a pressure caused by ultrasound waves passing through a medium) increases. Therefore, the electronic device 1000 may identify the first configuration information which enables the medical device 1100 to obtain an ultrasound image of an appropriate image quality in consideration of the MI or the TI as the recommendation information.) and 
HSIEH does not discloses additional information indicating a characteristic of the application.  However, Rothberg discloses:
additional information indicating a characteristic of the application (Rothberg, [0213] FIG. 7A shows an example home screen that may be displayed upon the diagnostic application being launched. Information that may be presented on the home screen include an application title 702, an application description 703, and a sponsor region 708. The sponsor region 708 may display information, for example, indicating the name, symbol, or logo of any sponsoring entity providing the diagnostic application. In the case of a heart failure diagnostic application, a pharmaceutical manufacturer that provides one or more medications or therapies for treating such a condition may sponsor the application. The home screen may further include a selection region that allows the operator to perform various functions within the diagnostic application such as: schedule a follow-up examination with the subject, access more medical resources, or begin a new diagnosis.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical system and method of HSIEH, to have additional information indicating a characteristic of the application, as provided by Rothberg.  The motivation provides an improve medical system and method for processing the medical image to provide real-time guidance to the operator regarding how to properly position the ultrasound device on the subject to capture a medically relevant ultrasound image and provide a diagnosis (or pre-diagnosis) of a medical condition of the subject based on the captured ultrasound images, and provide one or more recommended treatments based on the diagnosis to support the medical field both for patient and care provider.

Regarding claim 2.  HSIEH in view of Rothberg further discloses the selection support system according to claim 1, wherein at least one hardware processor among the one or more hardware processors causes a display to display the generated recommendation information (HSIEH, see at least par. [0215] The memory 1050 may include instructions that, when executed by the processor 1040, cause the processor 1040 to perform an operation of obtaining a list of a plurality of configuration information corresponding to information of an examinee and the identification information of the medical device, an operation of determining first configuration information among the list of plurality of configuration information as recommendation information based on a negative index indicating a degree to which the examinee is negatively affected, and an operation of displaying the first configuration information identified as the recommendation information on the display.

Regarding claim 3.  HSIEH in view of Rothberg further discloses the selection support system according to claim 2, wherein the at least one hardware processor causes the display to display the recommendation information along with the new medical image (HSIEH, see at least par. [0406] According to an embodiment, the electronic device 1000 may display an expected MI or a TI when performing image scanning according to the first configuration information together with the first configuration information. A user (e.g., a sonographer) of the electronic device 1000 may confirm the first configuration information displayed as the recommendation information and determine whether to apply the first configuration information to the ultrasound device..).

Regarding claim 5.  HSIEH in view of Rothberg further discloses:
wherein the medical image is image information obtained by imaging the subject (HSIEH, see at least par. [0115] Also, the electronic device 100 may transmit at least one of the identification information of the medical device and capturing information of the medical device to the external medical information management server 300. The capturing information of the medical device may include, for example, at least one of capturing part information and capturing lesion information of an object to be image captured by the medical device.

Regarding claim 6.  HSIEH in view of Rothberg discloses:
the selection support system according to claim 1, wherein the input operation information includes at least one among user information, modality information, facility information, case information, operation information, and input information (HSIEH, see FIG. 2B and par. [0276], the electronic device 1000 may obtain a list of a plurality of configuration information corresponding to information of an examinee and identification information of the medical device 1100. In another embodiment, the electronic device 1000 may obtain information associated with a patient.).

Regarding claim 7.  HSIEH in view of Rothberg further discloses:
comprising accumulators each of which is the accumulator, wherein the hardware processor (HSIEH, see at least par. [0233] The processor 1130 controls the overall operation of the medical device 1100. For example, the processor 1130 may execute programs stored in the memory 1140 to control the communicator 1110, the image obtainer 1120, the display 1150, and/or the user interface 1160. The processor 1130 may be configured as one or more processors. For example, the processor 1130 may include one or more of a CPU, an application processor, a GPU, an image signal processor of a camera, and a communications processor.) generates the recommendation information for each of the accumulators (HSIEH, see at least par. [0256] According to an embodiment, the medical information management server 300 may provide a recommendation model for recommending configuration information for each product model of the X-ray device. According to an embodiment, the medical information management server 300 may generate a different recommendation model for each product model, or may generate one recommendation model for providing different recommendation information for each product model.  Examiner notes accumulator of the invention is the devices that are selected to process the medical image).

Regarding claim 8.   HSIEH discloses a non-transitory computer-readable storage medium storing a program (HSIEH, see at least par. [0032] According to an aspect of the disclosure, there is provided computer program product comprising a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores instructions, that when executed by a processor, cause the processor to: obtain identification information of a medical device and a list of a plurality of configuration information corresponding to information of an examinee; identify first configuration information from the list of the plurality of configuration information as recommendation information based on a negative index; and display the first configuration information identified as the recommendation information on a display.) that causes a computer to process the same step of claim 1.  Therefore it is rejected for the same rationale of claim 1 set forth above and incorporated herein.

Regarding claim 9. HSIEH in view of Rothberg further discloses wherein the input operation information includes at least one of user information, modality information regarding a modality with which the biological information was obtained, facility information, and case information of the subject (HSIEH, see at least par. [0121] Also, in FIG. 2B, at least one of information 241 associated with a capturing part, information 242 associated with the medical device, information 243 associated with the object, and information 244 associated with a posture of the object/an attitude of the medical device may be displayed on the first region 111 together).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Rothberg et al (US 20170360412 A1, hereinafter Rothberg) in view of HSIEH et al. (US 20180330818 A1, hereinafter HSIEH) as applied claim 1 above and in view of Monroe et al. (US 20140275952 A1, hereinafter Monroe).
Regarding claim 4.  HSIEH in view of Rothberg further discloses does not discloses a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order.  However, Monroe discloses:
a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order (Monroe, see at least par. [0065] Like bio-sealants, various forms of energy can be used to perform LVR therapy. Examples include the use of heated water vapor. Various embodiments can be used for treatment planning and dose determinations. Like bio-sealant treatments, energy based treatments are not dependent on airway morphology or fissure integrity and thus these measurements can be omitted from the display when energy treatment is being planned. However, important measurements such as volume measurements, emphysema score and heterogeneity may be determined by the system and provided on the display for the lobes, the sublobes, and/or for other treatment volumes. Again, the system may provide the treatment plan provided by the system may include the pathway to the treatment location, and this may be provided on the 3 dimensional airway model. Volume measurements which may be calculated by the system and displayed for the user include the total volume and the tissue volume, and these may be used to aid in determining the appropriate amount of energy to use during the procedure. The treatment plan may include and display the proposed order of treatment of the sublobes, such as by beginning with the smallest segments or lobes first and progressing to progressively larger lobes and sub-lobes. The system may also provide precise dosing recommendations as part of the treatment plan.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical system and method of HSIEH further, to have a priority order is determined according to a predetermined condition and the additional information on each of the applications, and the at least one hardware processor causes the display to display the recommendation information such that the identification information on the applications is displayed in the priority order, as provided by Monroe.  The motivation provides an improved medical system and method for processing the medical image to recommend treatment techniques that are less invasive, less costly and more highly accurate by using a proposed order of treatment to treat lung ailments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        



/KIM THANH T TRAN/Examiner, Art Unit 2616